DETAILED ACTION
Allowable Subject Matter
Claims 21-39 are allowed.
The following is an examiner’s statement of reasons for allowance: Claims 21-39 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 21, 28, and 34. Claim 21 includes an electronic device comprising: a display; and a glass housing structure comprising: a front glass structure formed from a first glass material and defining a front surface and a first portion of a curved side surface of the electronic device; a rear glass structure formed from a second glass material and defining a rear surface and a second portion of the curved side surface of the electronic device; and a middle glass structure formed from a third glass material and defining a third portion of the curved side surface of the electronic device in combination with all other elements of the claim. Claims 22-27 are all dependent upon claim 21 and are considered to be allowable at least for the same reasons as claim 21. Claim 28 includes a portable electronic device comprising: a first glass structure defining a first curved surface surrounding the front surface; a second glass structure defining a second curved surface surrounding the rear surface; a third glass structure defining a side surface that is positioned between the first curved surface and the second curved surface; and a display positioned below the first glass structure in combination with all other elements of the claim. Claims 29-33 are all dependent upon claim 28 and are considered to be allowable at least for the same reasons as claim 28. Claim 34 includes an electronic device comprising: a display; and a glass housing comprising: a front glass member defining a front curved edge surrounding a front surface of the glass housing; a rear glass member defining a rear curved edge surrounding a rear surface of the glass housing; and a middle glass member positioned between the front glass member and the rear glass member and defining a side surface of the glass housing in combination with all other Claims 35-39 are all dependent upon claim 34 and are considered to be allowable at least for the same reasons as claim 34.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841